IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                      June 4, 2002 Session

         RICHARD THOMAS JOHNSON v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Lauderdale County
                            No. 5537 Joseph H. Walker, Judge



                    No. W2001-02373-CCA-R3-CD - Filed August 7, 2002


The petitioner, Richard Thomas Johnson, appeals as of right the Lauderdale County Circuit Court’s
denial of his petition for writ of habeas corpus. He contends that he was illegally arrested and
imprisoned after the expiration of his sentence. Because the petitioner is no longer incarcerated, we
conclude that the issue is moot and affirm the trial court’s denial of the petition.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT, JR., JJ., joined.

J.B. Glassman, Jackson, Tennessee, for the appellant, Richard Thomas Johnson.

Paul G. Summers, Attorney General and Reporter; Kim R. Helper, Assistant Attorney General, for
the appellee, State of Tennessee.

                                             OPINION

        Pursuant to the petitioner’s guilty pleas on December 19, 1996, the Madison County Circuit
Court sentenced him as a Range I, standard offender to eight years in the Tennessee Department of
Correction (TDOC) for possession of cocaine with intent to sell, a Class B felony. It also imposed
a sentence of eleven months, twenty-nine days for possession of marijuana, a Class A misdemeanor.
It ordered the petitioner to serve the sentences concurrently to each other and to his sentence in
federal Case No. 88-20045-001-H and granted him credit for time served since May 14, 1996. With
regard to the federal sentence, the record contains the petitioner’s 1997 progress report from the
Federal Bureau of Prisons, which reflects that he had an eighteen-month sentence that began on
April 10, 1996, and that his projected release date was July 4, 1997. The federal progress report does
not reflect that the petitioner had any detainers or pending charges.

      On August 14, 2001, the petitioner filed a petition for writ of habeas corpus in Lauderdale
County Circuit Court, alleging that he was illegally restrained at that time. In the petition, he
maintains that he was released from federal custody on July 3, 1997. He asserts that just over a year
before his release, the federal authorities sent a letter to the Madison County Sheriff’s Department
asking it to notify them if it sought a detainer on the petitioner. He states that on March 21, 2001,
he was arrested pursuant to a Madison County capias alleging that he failed to submit to authorities
to complete his state sentences. He says that the convicting trial court then ordered him returned
to the TDOC to serve his state sentences.

        The Lauderdale County Circuit Court denied the petition, concluding that although the
petitioner’s state sentences were to run concurrently to the eighteen-month federal sentence, they did
not automatically terminate at the same time as the federal sentence. It also declined to treat the
habeas corpus petition as a post-conviction petition, observing that the latter must be filed in the
convicting court. See Tenn. Code Ann. § 40-30-204(a).

        The gist of the petitioner’s position is that he pled guilty pursuant to a plea bargain that
included an understanding that serving his sentence concurrently to his federal sentence meant that
upon his release from federal confinement, he would not serve any time in confinement in TDOC.
The petitioner contends that his March 2001 arrest was illegal because he had served his concurrent
federal sentence and he appeared to have no outstanding holds at the time of his release from federal
custody. The state contends that the trial court properly denied the habeas corpus petition because
the petitioner’s eight-year sentence for possession of cocaine with intent to sell has not expired.

         A petition for the writ of habeas corpus may be brought if the judgment of conviction is void
or the sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). If the claimed
illegality renders the judgment or sentence voidable, rather than void, no relief can be granted. Id.
at 161. We conclude that the issue of whether the petitioner is illegally confined is moot because
he is no longer in state custody for these convictions. The petitioner limits his complaint to the fact
that he was imprisoned in TDOC after his release from federal custody. On February 29, 2002, the
petitioner stated that he was not incarcerated in the docketing statement that he prepared for this
court. He confirmed this fact during oral argument before this court. Because the fact of the
petitioner’s imprisonment is no longer in controversy, the issue is moot. See State ex rel. Lewis v.
State, 208 Tenn. 534, 537-38, 347 S.W.2d 47, 48-49 (1961); State v. Doe, 813 S.W.2d 150, 152
(Tenn. Crim. App. 1991).

        Based upon the foregoing and the record as a whole, we affirm the trial court’s denial of the
petition for a writ of habeas corpus.



                                                       ___________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -2-